NOT FOR PUBLICATION

                   UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW JERSEY
                          CAMDEN VICINAGE
____________________________________

I.H., Fed. Reg. No. 62317-050,     :
                                   :     Civ. No. 18-10806(RMB)
               Petitioner          :
                                   :
     v.                            :          OPINION
                                   :
WARDEN OF UNNAMED FEDERAL          :
CORRECTIONAL INSTITUTION,          :
                                   :
               Respondent          :
___________________________________:

BUMB, District Judge

     On June 20, 2018, Petitioner I.H.,1 a prisoner confined in an

unnamed Federal Correctional Facility,2 filed a petition for a writ

of habeas corpus under 28 U.S.C. § 2241, challenging his loss of

good time credits as a sanction following a prison disciplinary

hearing. (Pet., ECF No. 1.) On August 6, 2018, Respondent filed

Respondent’s Answer to Petition For a Writ of Habeas Corpus.

(“Answer”, ECF No. 3.) For the reasons discussed below, the Court

denies the petition.




1 Petitioner is also referred to in exhibits to the Petition and
Answer as “I.H.2.”

2 At the time the petition was filed, Petitioner was a cooperating
witness awaiting sentencing and confined in a protective custody
unit within this Court’s jurisdiction. (Affidavit of Jurisdiction,
ECF No. 1-3, ¶3.)
I.   BACKGROUND

     Respondents   submit   that    Petitioner   is   incarcerated    in   a

federal   institution   within     the   jurisdiction   of   this    Court.

(Answer, ECF No. 3 at 3.) At the time of the incident underlying

the discipline he challenges, Petitioner was designated to a

different federal institution. (Id.)

     On April 19, 2017, Petitioner was charged with “Engaging in

Sexual Acts,” a violation of Prohibited Act Code 205, in Incident

Report No. 2976971. (Declaration of Ondreya Barksdale,3 (“Barksdale

Decl.”), Ex. F, ECF No. 3-2 at 14, Part I, ¶¶9, 10.) On April 19,

2017 at 2:15 p.m., staff became aware of the following incident:

           Upon a review of institutional camera system
           at [REDACTED] Housing Unit, I became aware of
           inmate I.H.2, #62317-050, masturbating to
           female staff members working on the evening of
           Saturday, April 8, 2017. Specifically, on
           April 8, 2017, at 5:43 pm, I.H.2, approached
           the microwave stand located outside the Unit
           Officer’s   station   Upon   approaching   the
           microwave station, I.H.2 was moving his hand
           in an in and out motion on his fully erect
           penis. He stationed himself behind the
           microwave stand and continued to masturbate,
           grasping his erect penis with his left hand
           and moving it in and out, while staring
           directly into the Officer’s station where the
           female officer was sitting the entire time. He
           continued this behavior until 5:49 pm, when he
           walks away. The review of camera N-15-Commons
           Area, clearly shows the entire incident. I.H.2

3 Ondreya Barksdale is a paralegal specialist employed by the
Federal Bureau of Prisons (“BOP”), Northeast Regional Office
(“NERO”), who has access to most records maintained in the ordinary
course of business at BOP NERO. (Barksdale Decl., ECF No. 3-1,
¶1.)

                                     2
             was escorted       to     the       SHU    without       further
             incident.

(Barksdale Decl., Ex. F, ECF No. 3-2, Part I, §§9-10.) Petitioner

was provided a copy of the Incident Report on April 20, 2017, at

9:59 a.m. (Id., ¶¶15, 16.) Petitioner was advised of his right to

remain silent during the disciplinary process. (Id., Part III,

¶23.) When the Incident Report was investigated, Petitioner stated

“[t]his is unbelievable, and I want to see the camera.” (Id., ¶24.)

Petitioner did not ask to call any witnesses. (Id., ¶25.)

        After investigation, the Incident Report was referred to the

Unit Disciplinary Committee (“UDC”) for an Initial Hearing. (Id.,

¶¶ 26-27.) A hearing was held before the UDC on April 26, 2017,

and Petitioner declined to make any comments. (Id., Part II, ¶¶7,

11.) The UDC referred the Incident Report to the Discipline Hearing

Officer     (“DHO”)    for    final     disposition            and     recommended      the

imposition of “whatever sanctions are available to the DHO.” (Id.,

¶¶18, 20.)

        Petitioner    was    advised    of        his       rights    before     the    DHO.

(Barksdale Decl., Ex. D., ECF No. 3-2 at 8-10.) He asked to have

a staff representative and to call witnesses, although he could

not identify any witnesses who were present “until verified by

staff    rep.”   (Barksdale     Decl.,           Ex.   C,    ECF     No.   3-2   at    6-7.)

Petitioner’s DHO hearing was held on May 9, 2017. (Barksdale Decl.,

Ex. A, ECF No. 3-2, Part I.B.) The DHO read Petitioner his rights.



                                             3
(Barksdale Decl., Ex. A, ECF No. 3-2, Part I.C.) Petitioner then

waived his right to a staff representative and did not request any

witnesses. (Id., Parts II.A, III.C.1; Barksdale Decl., Ex. B, ECF

No. 3-2 at 4-5.) Petitioner declined to make a statement on his

own behalf. (Id., Ex. A, ECF No. 3-2, Part III.B.)

       The   DHO   considered        the   evidence,   including       the    Incident

Report and a DVD containing a recorded version of the prohibited

act, and found that the greater weight of the evidence supported

that Petitioner committed the prohibited act. (Id., Ex. C, ECF No.

3-2,    Part   III.D,        V.)   The     DHO    imposed    sanctions       including

disallowance       of   20    days    of   good    conduct    time,    disciplinary

segregation for 30 days (15 days suspended pending clear conduct

for 180 days), and one-year loss of visiting privileges. (Barksdale

Decl., Ex. A, ECF No. 3-2, Part VI.) Petitioner was provided a

copy of the DHO Report on May 16, 2017. (Id., Part IX.) Petitioner

properly     exhausted       his   administrative      remedies       regarding   the

disciplinary action. (Barksdale Decl., ECF No. 3-1, ¶¶4-5.)

       In the petition, Petitioner raises three grounds for relief:

(1) the UDC exceeded its authority by determining Petitioner’s

guilt; (2) the UDC and DHO did not view the video footage to

determine guilt; and (3) the DHO convinced Petitioner to waive a

staff representative. (Pet., ECF No. 1, ¶13.) Petitioner submitted

an affidavit (Affidavit of I.H., ECF No. 1-3 at 1-2) and a




                                            4
Memorandum of Law in Supp. of Title 28 Section 221 Petition.

(“Petr’s Mem.”, ECF No. 1-3 at 3-17.)

II.   DISCUSSION

      A.    Standard of Law

      28 U.S.C. § 2241 provides, in relevant part:

            (a) Writs of habeas corpus may be granted by
            the Supreme Court, any justice thereof, the
            district courts and any circuit judge within
            their respective jurisdictions….
            . . .
            (c) The writ of habeas corpus shall not
            extend to a prisoner unless—
                  . . .
                  (3) He is in custody in violation of
                  the Constitution or laws or treaties of
                  the United States….

      “Federal prisoners serving a term of imprisonment of more

than one year have a statutory right to receive credit toward their

sentence for good conduct.” Denny v. Schultz, 708 F.3d 140, 143-

44 (3d Cir. 2013) (citing 18 U.S.C. § 3624(b); 28 C.F.R. § 523.20

(2008)). Based on this statutorily created right, “a prisoner has

a   constitutionally    protected   liberty      interest     in   good   time

credit.” Id. (quoting Young v. Kann, 926 F.2d 1396, 1399 (3d Cir.

1991) (citing Wolff v. McDonnell, 418 U.S. 539, 556–57 (1974)).

      The   Supreme    Court   defined    the    due   process     protections

required where a prison disciplinary hearing may result in loss of

good conduct time. The five due process protections in a prison

disciplinary proceeding include:         1) the right to appear before an

impartial   decision-making     body;     2)    twenty-four   hour    advance

                                     5
written notice of the charges; 3) an opportunity to call witnesses

and present documentary evidence, provided the presentation of

such does not threaten institutional safety or correctional goals;

4) assistance from an inmate representative, if the charged inmate

is illiterate or complex issues are involved; and 5) a written

decision by the fact-finder including the evidence relied on and

the reason for the disciplinary action. Wolff, 418 U.S. at 546-

71.    Further,   the   DHO’s   decision   must   be   supported   by   “some

evidence.” Superintendent, Massachusetts Correctional Inst. at

Walpole v. Hill, 472 U.S. 445, 455 (1985).

       B.   BOP Regulations

       The BOP’s inmate disciplinary procedures appear in 28 C.F.R.

§ 541, et seq. and Program Statement 5270.09, Inmate Discipline.4

Staff members shall prepare an Incident Report when they reasonably

believe an inmate has committed a violation of BOP regulations. 28

C.F.R. § 541.5. The incident is then referred to a UDC for an

initial hearing. 28 C.F.R. § 541.7. If the alleged violation

involves a prohibited act listed in the greatest severity category,

the UDC must refer the matter to a DHO for a hearing. 28 C.F.R. §

541.7(a)(4). The UDC provides the inmate a written copy of its

decision following its review of the Incident Report. 28 C.F.R. §

541.7(h).




4   BOP Program Statements are available at www.bop.gov.

                                      6
     An inmate’s rights concerning a DHO hearing are set forth at

28 C.F.R. § 541.8:

          The Discipline Hearing Officer (DHO) will only
          conduct a hearing on the incident report if
          referred by the UDC.
          ...
             (b) Discipline Hearing Officer. The DHO
             will be an impartial decision maker who was
             not a victim, witness, investigator, or
             otherwise significantly involved in the
             incident.

            (c) Timing. You will receive written notice
            of the charge(s) against you at least 24
            hours before the DHO's hearing. You may
            waive this requirement, in which case the
            DHO's hearing can be conducted sooner.

            (d) Staff Representative. You are entitled
            to have a staff representative during the
            DHO hearing process as follows:

               (1) How to get a staff representative.
               You may request the staff representative
               of your choice, so long as that person
               was not a victim, witness, investigator,
               or otherwise significantly involved in
               the incident. If your request(s) cannot
               be fulfilled, and you still want a staff
               representative, the Warden will appoint
               one. The Warden will also appoint a staff
               representative if it appears you are
               unable to adequately represent yourself
               before the DHO, for example, if you are
               illiterate     or     have     difficulty
               understanding the charges against you.

               (2) How the staff representative will
               help you. Prior to the DHO's hearing, the
               staff representative will be available to
               help you understand the incident report
               charges and potential consequences. The
               staff representative may also assist you
               by   speaking    with   and    scheduling
               witnesses, obtaining written statements,

                                7
  and   otherwise   helping   you   prepare
  evidence for presentation at the DHO's
  hearing. During the DHO's hearing, you
  are   entitled   to    have   the   staff
  representative appear and assist you in
  understanding the proceedings. The staff
  representative can also assist you in
  presenting evidence during the DHO's
  hearing.

  (3) How the staff representative may
  appear. Your staff representative may
  appear either in person or electronically
  (for example, by video or telephone
  conferencing) at the DHO's discretion. If
  your   staff    representative    is   not
  available for the scheduled hearing, you
  may   either     select   another    staff
  representative, request the hearing be
  postponed for a reasonable amount of time
  until your staff representative can
  appear, or proceed without a staff
  representative.

(e) Inmate appearance. You are permitted
to appear before the DHO during the
hearing on the incident report . . .

(f) Evidence and witnesses. You are
entitled to make a statement and present
documentary evidence to the DHO on your own
behalf. The DHO will consider all evidence
presented during the hearing. The DHO's
decision will be based on at least some
facts   and,  if   there   is   conflicting
evidence, on the greater weight of the
evidence. Witnesses may appear at the DHO's
hearing . . .

(g)   Sanctions.   If   you   committed   a
prohibited act(s), the DHO can impose any
of the available sanctions listed in Tables
1 and 2.

(h) Written Report. You will receive a
written  copy  of  the  DHO's  decision
following the hearing. The DHO is not

                    8
               required to prepare a verbatim record of
               the hearing. The DHO's written report will
               document the following:

                 (1) Whether you were advised of your
                 rights during the DHO process;

                 (2) The evidence relied on by the DHO;

                 (3) The DHO's decision;

                 (4) The sanction imposed by the DHO;
                 and

                 (5) The reason(s) for the sanction(s)
                 imposed.

               (i) Appeals. You may appeal the DHO's
               action(s) through the Administrative Remedy
               Program, 28 CFR part 542, subpart B.

     C.   Analysis

          1.     Whether the UDC      Exceeded   its    Authority   By
                 Determining Guilt

     In Ground One of the Petition, Petitioner asserts the UDC

found him guilty of a high severity level prohibited act, in

violation of Program Statement 5270.09(b)(2) and 28 C.F.R. §

541.7(a)(4), which require high severity level prohibited acts to

be referred to a DHO for determinations of guilt. (Petr’s Mem.,

ECF No. 1-3 at 7-10.) As evidence that the UDC determined his

guilt, Petitioner quotes Paragraph 19 of the Incident Report “[w]e

the Committee find the inmate guilty as charged based on the video

evidence and the body of the incident report.” (Id. at 8.)




                                  9
      Respondents asserts that the record shows the UDC was not the

finder of guilt, but instead referred the issue to the DHO.

(Answer, ECF No. 3 at 4, n.2.)

      The UDC made the statement Petitioner attributed to it;

however, the UDC also referred the Incident Report to the DHO for

a determination of guilt. (Barksdale Decl., Ex. F, Part II.) The

UDC did not impose any sanctions and it advised Petitioner of his

rights in the DHO hearing. (Id., ¶10.) The DHO held a hearing in

accordance with the BOP regulations and found Petitioner guilty

without relying on the UDC’s finding. (Barksdale Decl., Ex. A, ECF

No. 3-2.) Under these circumstances, Petitioner’s due process

right to a hearing before a DHO was not infringed by the UDC’s

statement that it found Petitioner guilty. See Muhammad v. Wiley,

330 F. App'x 165, 167, n. 1 (10th Cir. 2009) (task for habeas court

in challenge to prison disciplinary hearing is to determine whether

minimum due process protections outlined in Wolff were met, not

whether    specific       prison     regulations        dealing     with    prison

disciplinary procedures were followed); See Millhouse v. Bledsoe,

458   F.   App’x   200,    203     (3d   Cir.   2012)    (per     curiam)   (“[the

petitioner] cannot show that his right to due process was violated

by a technical non-compliance with a regulation where any delay

did not prejudice him.”)

            2.     Whether the UDC and DHO Failed to View
                   the Video Footage They Relied on to
                   Determine Guilt

                                         10
       Petitioner believes the UDC did not watch the video evidence

because the UDC did not make any statements such as “the video

evidence revealed,” “upon viewing the DVD,” or “the video footage

is consistent with the description of the incident.” (Petr’s Mem.

ECF No. 1-3 at 11.) Petitioner also asserts the DHO did not view

the video footage but instead relied on the statement of the author

of the Incident Report who viewed the video footage. (Id. at 11-

12.) Petitioner further states that a prison staff member who saw

the video footage told him on two occasions that she did not see

Petitioner masturbating. (Id. at 12.)

       Respondent contends that the DHO had before him the Incident

Report and the video capturing the activity for which Petitioner

was charged. (Answer, ECF No. 3 at 6-7; Barksdale Decl., Ex. A,

ECF No. 3-2 at 1-3, Parts 6-II.D., V.) The DHO considered “all of

the evidence” and concluded that the greater weight of the evidence

supported the finding that Petitioner committed the charged act of

“Engaging in a Sexual Act,” a Code 205 violation.5 (Id.)

       Respondent contends that although Petitioner believes the DHO

did not watch the video, there is nothing in the record to

substantiate his contention. (Answer, ECF No. 3 at 6-7.) Respondent

also    acknowledges   Petitioner’s    allegation   that   another   BOP




5 Code 205, Engaging in a Sexual Act, is a highest severity level
prohibited act. 28 C.F.R. § 541.3 (Table I).

                                  11
employee watched the video and disagreed with the DHO’s conclusions

of what it portrayed. (Id. at 7) Respondent argues that even if

what Petitioner alleges is true, disagreement about the video’s

content does not undermine the DHO’s conclusion that some evidence

supported the disciplinary violation. (Id.)

      First, the UDC was only required to refer the Incident Report

to   the   DHO   for   further   review   and   it   complied   with   that

requirement. 28 C.F.R. § 541.7(a)(4); Barksdale Decl., Ex. F, ECF

No. 3-2, Part II, ¶¶7-20.) Second, Petitioner has not substantiated

his allegation that the DHO did not watch the video footage of the

prohibited act.

      The DHO stated that he considered all of the evidence,

including the DVD recording. This is sufficient to establish that

the DHO watched the DVD and considered its contents. See Simpson

v. Bledsoe, 378 F. App’x 198, 200 (3d Cir. May 4, 2010) (per

curiam) (rejecting Petitioner’s unsupported claim that witness did

not testify at the hearing where DHO’s hearing worksheet referred

to the testimony and DHO explained that testimony was accidentally

stricken from the initial DHO report.) The DHO’s reliance on the

Incident Report and the DVD recording of the prohibited act are

sufficient to meet the “some evidence” standard required to uphold

prison disciplinary sanctions. Hill, 472 U.S. at 457 (some evidence

standard was met where “the record [was] not so devoid of evidence




                                    12
that the findings of the disciplinary board were without support

or otherwise arbitrary.”)

              3.   Whether Petitioner Was Misled Into Waiving a Staff
                   Representative

         Petitioner states that he requested a staff representative

for the DHO Hearing, as evidenced by his request on the “Notice of

Discipline Hearing Before the (DHO). (Petr’s Mem., ECF No. 1-3 at

12, citing Ex. B, ECF No. 1-3.) Petitioner identifies four staff

members, including the DHO, whom he alleges told him that a staff

representative could not assist him with a defense but only assure

that he knew what he was charged with and assure that his rights

were not violated. (Id. at 13.) Petitioner asserts that staff

interfered with his right to due process and to pursue a viable

defense by telling him a staff representative could not assist him

with preparing a defense. (Id.)

         Respondent submits that Petitioner received every safeguard

to which he was constitutionally entitled during the disciplinary

proceeding that resulted in the loss of his good conduct time.

(Answer, ECF No. 3 at 7-10.) Petitioner waived his right to a staff

representative. (Id. at 10.)

         “[I]n cases in which an inmate is illiterate, where the issues

in   a    particular   case   are   extremely   complex,   or   when   other

circumstances warrant it, due process may require that an inmate

be permitted assistance of some sort to enable him to prepare his



                                      13
defense.” Von Kahl v. Brennan, 855 F. Supp. 1413, 1426 (M.D. Pa.

1994) (citing Wolff, 418 U.S. at 570.) The lack of a staff

representative    in   a   prison   disciplinary   proceeding   does   not

violate due process where the inmate is not illiterate and the

issues are not complex. Macia v. Williamson, 219 F. App’x 229, 233

(3d Cir. 2007).

     Even assuming BOP staff misinformed Petitioner about the role

of a staff representative, a procedural error in a disciplinary

hearing does not justify a reversal unless the inmate shows that

he was prejudiced as a result of the error. See Obiegbu v.

Werlinger, 488 F. App’x 585, 586 (3d Cir. 2012) (per curiam)

(citing Wilson v. Ashcroft, 350 F.3d 377, 380–81 (3d Cir. 2003));

Patel v. Zenk, 447 F. App’x 337, 340 (3d Cir. 2011). Petitioner

has offered only speculation that a staff representative could

have assisted him by pursuing a viable defense. Petitioner has not

described any viable defense that he might have pursued with

assistance of a staff representative which he could not pursue

without such assistance. Petitioner has failed to show prejudice

from his lack of a staff representative for the DHO hearing, and

he was not denied his right to due process in the DHO hearing.

III. CONCLUSION

     For the reasons discussed above, the Court denies the petition

for a writ of habeas corpus under 28 U.S.C. § 2241.




                                     14
An appropriate Order follows.

Dated:   March 25, 2019

                                     s/Renée Marie Bumb
                                     Renée Marie Bumb
                                     United States District Judge




                                15
